

116 S4262 IS: COVID–19 Health Disparities Action Act of 2020
U.S. Senate
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4262IN THE SENATE OF THE UNITED STATESJuly 22, 2020Mr. Menendez (for himself, Mr. Cardin, Ms. Warren, Mr. Van Hollen, Mr. Markey, Ms. Smith, Mr. Booker, Ms. Cortez Masto, Mr. Merkley, Ms. Hirono, Mr. Sanders, Mrs. Shaheen, Mr. Blumenthal, Ms. Rosen, Ms. Harris, Ms. Hassan, Mr. Warner, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo direct the Secretary of Health and Human Services to develop an action plan, make targeted grants, and develop public awareness campaigns with respect to COVID–19 and the disproportionate impact of the COVID–19 pandemic on racial and ethnic minorities and other vulnerable populations.1.Short title; table of contents(a)Short titleThis Act may be cited as the COVID–19 Health Disparities Action Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents.Sec. 2. Health disparity-informed contact tracing grants.Sec. 3. COVID–19 health disparities action plan.Sec. 4. Federal public awareness campaigns to address health disparities.Sec. 5. Grant program for public awareness campaigns to address health disparities.Sec. 6. Vaccine safety public awareness campaign.Sec. 7. Addendum to testing plans to address disparities.Sec. 8. Definitions.2.Health disparity-informed contact tracing grants(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Director of the Centers for Disease Control and Prevention and in coordination with the Office of Minority Health of the Department of Health and Human Services, and, as appropriate, in coordination with the relevant Offices of Minority Health of the Department of Health and Human Services, the National Institute of Minority Health and Health Disparities, and the Indian Health Service, shall award grants to eligible entities to conduct contact tracing operations, using amounts appropriated under the heading Public Health and Social Services Emergency Fund under the heading Office of the Secretary under the heading Department of Health and Human Services of title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139). (b)Eligible entities(1)In generalTo be eligible for a grant under this section, an entity shall—(A)be a State, local, Tribal, or territorial health department, a nonprofit community-based organization, a nonprofit faith-based organization, an urban Indian organization, a Tribal organization, or a health care provider, serving one or more of the grant regions described in paragraph (2); and(B)submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including demographic data on the entity's employees or projected hires at the time of submission. (2)Grant regionsThe Secretary may award grants to eligible entities serving one or more of the following:(A)A State.(B)A territory.(C)An Indian Tribe.(D)A Tribal organization.(E)An urban Indian organization.(F)A county.(G)A metropolitan statistical area.(H)Any other city, town, or other public body created by, or pursuant to, State law.(3)Prohibition on discriminationPrograms funded under this section shall not discriminate on the basis of actual or perceived sex, race, color, ethnicity, national origin, disability, sexual orientation, gender identity, or religion. Nothing in this section shall be construed to invalidate or limit rights, remedies, procedures, or legal standards available under any other Federal law or any law of a State or a political subdivision of a State, including the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and section 1557 of the Patient Protection and Affordable Care Act (42 U.S.C. 18116). (c)PrioritizationIn awarding grants under subsection (a), the Secretary shall give special consideration to eligible entities that have demonstrated a commitment to recruiting and retaining employees who are racial and ethnic minorities representative of the demographic groups of a grant area served by the entity, which may include entities that employ, or plan to employ, community health workers, as defined in section 2113(f)(4) of the Social Security Act (42 U.S.C. 1397mm(f)(4)).(d)Reporting(1)By entitiesAn eligible entity receiving a grant under this section shall report to the Secretary demographic information of employees directly involved in contact tracing operations supported by such grant not later than 60 days after receipt of such grant. (2)By the SecretaryBeginning not later than 90 days after the date on which the first grant is awarded under this section, the Secretary, in coordination with the Deputy Assistant Secretary for Minority Health, the Director of the Centers for Disease Control and Prevention, and the Director of the Office of Minority Health and Health Equity at the Centers for Disease Control and Prevention, shall make public the data reported under paragraph (1).3.COVID–19 health disparities action plan(a)In generalThe Secretary, acting through the Director of the Office of Minority Health of the Department of Health and Human Services, shall develop an evidence-based action plan (referred to in this section as the action plan) for addressing health disparities related to COVID–19 testing, infections, hospitalizations, ICU admissions, and deaths among racial and ethnic minority, rural, and other vulnerable populations.(b)CoordinationIn developing the action plan described in subsection (a), the Director of the Office of Minority Health shall coordinate with—(1)the Director of the Office of Minority Health and Health Equity of the Centers for Disease Control and Prevention;(2)the Director of the Office of Extramural Research, Education, and Priority Populations of the Agency for Healthcare Research and Quality; (3)the Director of the Office of Minority Health of the Centers for Medicare & Medicaid Services;(4)the Director of the Office of Minority Health and Health Equity of the Food and Drug Administration;(5)the Director of the Office of Health Equity of the Health Resources and Services Administration;(6)the Director of the Office of Behavioral Health Equity of the Substance Abuse and Mental Health Services Administration;(7)the Director of the National Institute of Minority Health and Health Disparities; and(8)the Director of the Indian Health Service.(c)Literature review and consultationIn developing the action plan described in subsection (a), the Secretary shall—(1)review peer-reviewed literature to identify evidence-informed and evidence-based best practices for addressing health disparities among racial and ethnic minority, rural, and other vulnerable populations; and(2)consult with—(A)community-based organizations with expertise in addressing health disparities that affect racial and ethnic minority, rural, and other vulnerable populations; and(B)State, local, Tribal, and territorial health officials that serve areas with high concentrations of racial and ethnic minority, rural, and other vulnerable populations that have been disproportionately impacted by the COVID–19 pandemic.(d)RequirementsThe action plan shall include—(1)a quantitative and qualitative analysis of the current barriers to complete and accurate data collection on health disparities related to COVID–19 testing, infections, hospitalizations, ICU admissions, and deaths among racial and ethnic minority, rural, and other vulnerable populations; (2)a description of the health disparities that have been identified with current data related to COVID–19 testing, infections, hospitalizations, ICU admissions, and deaths among racial and ethnic minority, rural, and other vulnerable populations, using existing metrics where possible;(3)a description of the actions that the Secretary will take to address the barriers to complete and accurate data collection on health disparities related to COVID–19 testing, infections, hospitalizations, ICU admissions, and deaths among racial and ethnic minority, rural, and other vulnerable populations, including specific dates by when such actions will be completed and the metrics that will be used to evaluate the impact of such actions;(4)the actions that the Secretary will take to address the health disparities that have been identified with current data related to COVID–19 testing, infections, hospitalizations, ICU admissions, and deaths among racial and ethnic minority, rural, and other vulnerable populations, including specific dates by when such actions will be taken and completed and the metrics that will be used to evaluate the impact of such actions; and(5)a summary of any additional resources that the Secretary requires in order to fully identify and address health disparities related to COVID–19 testing, infections, hospitalizations, ICU admissions, and deaths among racial and ethnic minority, rural, and other vulnerable populations.(e)Submission of action plan and reports on the action plan(1)Initial action planNot later than 30 days after the date of enactment of this Act, the Secretary shall submit the action plan to the Committee on Health, Education, Labor, and Pensions and the Committee on Finance of the Senate and the Committee on Energy and Commerce and the Committee on Ways and Means of the House of Representatives, and make such plan publicly available on the internet website of the Department of Health and Human Services.(2)UpdatesNot later than 30 days after the date of publication of the initial action plan under paragraph (1), and at least every 30 days thereafter until the date that is 6 months after the COVID–19 public health emergency has ended, the Secretary shall submit updates to the action plan to Congress. Each such update shall provide updates on the Secretary’s actions and the relevant evaluation metrics, and shall include any actions that the Secretary has identified since issuance of the initial action plan under paragraph (1) and any previous updates under this paragraph, as necessary to address health disparities related to COVID–19 testing, infections, hospitalizations, ICU admissions, and deaths among racial and ethnic minority, rural, and other vulnerable populations. The Secretary shall make each update publicly available on the internet website of the Department of Health and Human Services.(3)Final report on action plansNot later than 1 year after the end of the COVID–19 public health emergency, the Secretary shall submit to Congress a final report analyzing the health disparities related to COVID–19 testing, infections, hospitalizations, ICU admissions, and deaths among racial and ethnic minority, rural, and other vulnerable populations, including an analysis of the social determinants of health and the underlying causes of health disparities. The report shall include—(A)the Secretary’s long-term plan for addressing racial and ethnic health disparities, including an assessment of any additional resources that may be required for the Office of Minority Health of the Department of Health and Human Services, or such department in general, to sustain long-term initiatives to address racial and ethnic health disparities; and (B)recommendations for Congress to address the underlying causes and prevent health disparities among racial and ethnic minority, rural, and other vulnerable populations during future public health emergencies.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for fiscal year 2020. 4.Federal public awareness campaigns to address health disparities(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in coordination with the Office of Minority Health and, as appropriate, in coordination with the relevant Offices of Minority Health in the Department of Health and Human Services, the National Institute of Minority Health and Health Disparities, and the Indian Health Service, shall develop and implement accessible, multilingual and culturally competent public awareness campaigns about COVID–19 directed at racial and ethnic minority, rural, and other vulnerable populations that have experienced health disparities during the COVID–19 public health emergency related to testing, infections, hospitalizations, ICU admissions, and deaths. (b)RequirementsThe public awareness campaigns under this section shall—(1)prioritize communities where the greatest health disparities have been identified with respect to testing access and rates of infections, hospitalizations, and deaths related to COVID–19;(2)(A)provide information, based on scientific evidence, about the benefits of being tested for COVID–19, the availability of COVID–19 testing with no cost-sharing for most United States residents, and the actions that individuals can take to protect themselves from COVID–19, including masking and social distancing; and (B)dispel misinformation about COVID–19 symptoms, testing, or treatment; and(3)use print, radio, or internet media, or other forms of public communication, including local, independent, or community-based written news and electronic publications.(c)CoordinationThe public awareness campaigns under this section shall be complementary to, and coordinated with, any other Federal, State, and local efforts, including the action plan described in section 3, as appropriate.(d)Report to CongressNot later than 45 days after the date on which appropriated funds are made available to the Secretary under this section, the Secretary shall submit to Congress a report on how such funds have been used during such 45-day period and a plan for using any remaining funds within the next 45 days.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2020.5.Grant program for public awareness campaigns to address health disparities(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in coordination with the Office of Minority Health, and, as appropriate, in coordination with the relevant Offices of Minority Health in the Department of Health and Human Services, the National Institute of Minority Health and Health Disparities, and the Indian Health Service, shall award competitive grants to eligible entities to support such entities in developing and implementing accessible, multilingual, and culturally competent public awareness campaigns about COVID–19 directed at racial and ethnic minority, rural, and other vulnerable populations that have experienced health disparities during the COVID–19 public health emergency related to testing, infections, hospitalizations, ICU admissions, and deaths. (b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a State, local, Tribal, or territorial health department, a nonprofit community-based organization, a Tribal organization, an urban Indian organization, or a health care provider, or a nonprofit faith-based organization.(c)PrioritizationWhen awarding grants under this section, the Secretary shall prioritize entities serving communities where the greatest health disparities exist with respect to testing access, infections, hospitalizations, and deaths related to COVID–19, impacting racial and ethnic minority, rural, and other vulnerable populations.(d)RequirementsAn entity awarded a grant under this section shall conduct a public awareness campaign that—(1)(A)provides to the public information, based on scientific evidence, about the benefits of being tested for COVID–19, the availability of COVID–19 testing with no cost-sharing for most United States residents, and the actions that individuals can take to protect themselves from COVID–19, including masking and social distancing; and(B)dispels misinformation about COVID–19 symptoms, testing, or treatment;(2)uses print, radio, or internet media, or other forms of public communication; and(3)communicates in the language or languages necessary to reach racial and ethnic minority, rural, and other vulnerable populations in the applicable region that have experienced health disparities during the COVID–19 public health emergency related to testing, infections, hospitalizations, ICU admissions, and deaths.(e)CoordinationThe public health campaigns supported by grants awarded under this section shall be complementary to, and coordinated with, any other Federal, State, or local efforts, including the action plan described in section 3, as appropriate.(f)TimingThe Secretary shall award the grants under this section not later than 60 days after the date of enactment of this Act. (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2020.6.Vaccine safety public awareness campaign(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in coordination with the Office of Minority Health, and, as appropriate, the relevant Offices of Minority Health in the Department of Health and Human Services, the National Institute of Minority Health and Health Disparities, and the Indian Health Service, shall establish grant funding opportunities for eligible entities to disseminate COVID–19 vaccination information.(b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a State, local, Tribal, or territorial health department, an urban Indian organization, a nonprofit community-based organization, or a nonprofit faith-based organization.(c)Use of funds(1)In generalEntities receiving a grant under this section shall use such grant funds to—(A)increase awareness to the benefit of receiving a COVID–19 vaccine, and include information on where the vaccine can be obtained; and(B)create and disseminate culturally and linguistically appropriate messaging.(2)Additional grant fundsThe Secretary shall have discretion to award additional grant funding under this section to broaden the grant recipient's vaccine public safety awareness campaign to include routine immunizations and general influenza vaccine messaging. (d)PrioritizationIn awarding grants under this section, the Secretary shall give priority to eligible entities in either urban or rural communities (or a combination of urban and rural communities) that serve vulnerable populations, including ethnic minority populations, which may include low-income, uninsured, and medically underserved individuals or populations with historically low rates of receiving vaccines. (e)TimingThe Secretary shall awards the grants under this section not later than 60 days after the date on the earlier of the date on which the Food and Drug Administration licenses a COVID–19 vaccine under section 351 of the Public Health Service Act (42 U.S.C. 262) or the date on which a manufacturer begins to distribute a COVID–19 vaccine to public or private entities pursuant to an emergency use authorization under section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3).(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2020.7.Addendum to testing plans to address disparities(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall report to the Committee on Appropriations and the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Appropriations and the Committee on Energy and Commerce of the House of Representatives, on State testing plans referred to under the heading Public Health and Social Services Emergency Fund under the heading Office of the Secretary under the heading Department of Health and Human Services of title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139). (b)Requirement To develop addendum(1)In generalThe Secretary shall solicit States, territories, and Indian tribes to develop an addendum to testing plans described in subsection (a), to specifically address testing plans for racial and ethnic minority, rural, and other vulnerable populations experiencing health disparities related to COVID–19 testing, infections, hospitalizations, ICU admissions, or deaths. The Secretary shall model questions for the addendum based on the original testing plans.(2)FundingTo carry out this subsection, the Secretary shall use amounts appropriated under the heading Public Health and Social Services Emergency Fund under the heading Office of the Secretary under the heading Department of Health and Human Services of title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139). 8.DefinitionsIn this Act—(1)the term COVID–19 public health emergency means the public health emergency first declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19; (2)the term ICU means intensive care unit; (3)the terms racial and ethnic minority group and racial and ethnic minority have the meaning given the term racial and ethnic minority group in section 1707(g) of the Public Health Service Act (42 U.S.C. 300u–6(g));(4)the term relevant Offices of Minority Health in the Department of Health and Human Services may include— (A)the Office of Extramural Research, Education, and Priority Populations of the Agency for Healthcare Research and Quality;(B)the Office of Minority Health and Health Equity of the Centers for Disease Control and Prevention;(C)the Office of Minority Health of the Centers for Medicare & Medicaid Services;(D)the Office of Minority Health and Health Equity of the Food and Drug Administration;(E)the Office of Health Equity of the Health Resources and Services Administration; and(F)the Office of Behavioral Health Equity of the Substance Abuse and Mental Health Services Administration;(5)the term Secretary, unless indicated otherwise, means the Secretary of Health and Human Services;(6)the terms Indian Tribe and Tribal organization have the meanings given the terms Indian tribe and tribal organization in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304); and(7)the term urban Indian organization has the meaning given the term in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603). 